COWART, Judge.
As to both the appeal and cross-appeal, we affirm the judgment below except we find that after the equitable distribution of marital assests in this case, the wife had adequate financial ability to pay her own attorney’s fees and therefore the award of attorney’s fees to the wife is reversed. See Blankenship v. Blankenship, 502 So.2d 1002 (Fla. 5th DCA 1987); Beaver v. Beaver, 500 So.2d 742 (Fla. 5th DCA 1987); Sizemore v. Sizemore, 487 So.2d 1080 (Fla. 5th DCA 1986); Sumner v. Sumner, 480 So.2d 706 (Fla. 5th DCA 1986); Ariko v. Ariko, 475 So.2d 1352 (Fla. 5th DCA 1985); McIntyre v. McIntyre, 434 So.2d 61 (Fla. 5th DCA 1983).
AFFIRMED IN PART, REVERSED IN PART.
DAUKSCH and COBB., JJ., concur.